FILED
                            NOT FOR PUBLICATION
                                                                           NOV 04 2015
                     UNITED STATES COURT OF APPEALS                     MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-10313

               Plaintiff - Appellee,             D.C. No. 2:12-cr-00877-JAT-1

 v.
                                                 MEMORANDUM*
HECTOR RAUL ORTIZ-TARAZON, Sr.,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                 James A. Teilborg, Senior District Judge, Presiding

                           Submitted November 2, 2015**

Before:        HUG, FARRIS, and CANBY, Circuit Judges.

      Hector Raul Ortiz-Tarazon, Sr. appeals from the district court’s judgment

and challenges his guilty-plea convictions and concurrent 120-month sentences for

violating 18 U.S.C. § 1956(h) and 21 U.S.C. §§ 841(a)(1), (b)(1)(B)(vii) and 846.

He also challenges his conviction and consecutive 60-month sentence for violating

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
18 U.S.C. §§ 924(c)(1)(A)(i) and 2. Pursuant to Anders v. California, 386 U.S.

738 (1967), Ortiz-Tarazon’s counsel has filed a brief stating that there are no

grounds for relief, along with a motion to withdraw as counsel. Ortiz-Tarazon has

filed a pro se supplemental brief. No answering brief has been filed.

       Ortiz-Tarazon has waived his right to appeal his conviction and sentence.

Because the record discloses no arguable issue as to the validity of the appeal

waiver, we dismiss the appeal. See United States v. Watson, 582 F.3d 974, 986-88

(9th Cir. 2009).

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                          2